ON REHEARING.
Per Curiam.
Two propositions only are urged in support of the present application. The first is that the supreme court commission was an illegal body and hence the judgment upon which the execution under consideration issued was not legally affirmed. Upon the authority of De Votie v. McGerr, 14 Colo. 577, and Butler v. Rockwell, post, p 290, *129the constitutional question is not involved and need not be • further considered.
The second proposition rests upon a legal contention not noticed in the opinion heretofore, filed;' It is insisted that the ruling of the court below in quashing the. first' execution is res judicata, and that therefore this; court cannot inquire whether error was committed in ruling upon the second execution which shared a similar fate. Counsel contend that the correctness of these judicial.rulings could only be questioned by certiorari or by some other: proper proceeding to review the order upon the first execution.
The- doctrine of res judicata is applicable only to those judgments, decrees, orders or rulings of record which are so. far material and final that a review thereof may be had through the ordinary procedure provided, such as appeals or writs of error. The granting or refusing of other- applications or motions'-does not necessarily .prevent a subsequent renewal thereof upon the same tor different grounds where jurisdiction over the subject-matter-,-remains in the same-tribunal. A'dignified and orderly procedure has undoubtedly prompted the 'recognition by courts: iof the rule forbidding repeated applications to rehear motions of the latter class on grounds previously urged. But this rule is not based upon the principle of res judicata; and the entertainment of such renewed applications is purely discretionary with the court. A proper respect for judicial announcements has led to the established practice of submitting a preliminary petition to the court for. leave, to renew the. motipn .denied. But the court itself may waive this rule of procedure; and if without objection it: entertains the motion challenging its former: ruling and reconsiders the same' on the merits, its action will be treated as if such preliminary leave had been granted. Freeman. on Judgments (3d ed.), sections .325 and 326.
In this state, no appeal lies from, or • writ of error to, an order of the district court quashing an execution. True, there is a statutory method whereby, this court can consider *130rulings made below upon incidental matters subsequent to final judgment through an appeal from or writ of error to the final judgment itself. See Session Laws, 1889, p. 73, amending sec. 78 Code. But this remedy is not available to a party who is satisfied with the judgment, and who only asks the privilege of collecting the same in the manner provided by law. The ordinary methods of review do not apply to such rulings as the one now under consideration.
Both of the executions under consideration issued from the same court, and both rulings quashing these executions were made by the same judge at the same term; the judgment is in full force, hence it was not the purpose nor effect of either execution tó revive a dormant judgment. We do not think the doctrine of res judicata applicable; and since the court raised no objection to the form of the proceeding, such objection, if any there was, will be treated as waived.
It has already been observed in the opinion heretofore filed that no question is made as to the regularity or propriety of considering by certiorari the various matters submitted.
■ The judgment of this court reversing the several judgments of the district court must be adhered to as directed by the foregoing opinion.

Reversed.